Citation Nr: 0431143	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a heart disorder 
with hypertension secondary to the service-connected right 
knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for right knee strain with degenerative joint disease.

4.  Entitlement to an initial rating higher than 10 percent 
for right knee laxity.

5.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

6.  Entitlement to an extension of the temporary total 
evaluation beyond September 30, 2002, based on the need for 
convalescence following right knee surgery.

7.  Entitlement to special monthly compensation based on need 
for aid and attendance or on account of housebound status.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from February 1982 to February 1985.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of rating 
decisions issued by the Louisville, Kentucky Regional Office 
(RO) of the Department of Veterans Affairs (VA).


REMAND

The veteran was scheduled for a hearing before a RO decision 
review officer in May 2002.  An annotation on the 
notification letter indicates that the hearing was postponed, 
but there is no indication that the hearing was later 
scheduled.  When the case was received at the Board, the 
Board took action to clarify whether the veteran still 
desired the RO hearing; however, in its October 2004 letter 
to the veteran, the Board mistakenly asked whether the 
veteran still desired a hearing before the Board.  
Nevertheless, in response to the October 2004 letter from the 
Board, the appellant responded that same month with a request 
for a videoconference hearing at the RO before a Veterans Law 
Judge.  A hearing on appeal must be granted when, as in this 
case, an appellant expresses a desire for it.  38 C.F.R. 
§ 20.700(a).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the appellant for 
a videoconference hearing with a member 
of the Board.  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the veteran and his representative have been given 
opportunity to appear for the requested hearing, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

